EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying quarterly report on Form 10-Q of Health in Harmony Inc. for the quarter ended July 31, 2011, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the quarterly Report on Form 10-Q of Health in Harmony Inc. for the quarter ended July 31, 2011 complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the quarterly Report on Form 10-Q for the quarter ended July 31, 2011 presents in all material respects, the financial condition and results of operations of Health in Harmony Inc. /s/ Tammy DuPerron By: Tammy DuPerron Title: Chief Financial Officer Date: August 26, 2011
